DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered. 
3. 	Claims 21-40 are currently pending and are rejected for the reasons set forth below.

Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).



5.	Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 31-40 are directed to a computer-implemented method (i.e., process) and claims 21-30 are directed to a system (i.e., machine). 
Regarding independent claim 21:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: For independent claim 21, the specific limitations that recite an abstract idea are “receiving, …, a first authorization request associated with the payment account; identifying a merchant associated with the first authorization request; in response to receiving the first authorization request, determining whether to add the merchant to a block-charge list based on a record of the merchant; providing a first set of instructions for the user to accept or decline blocking a first charge by the merchant; receiving, …, a first user input to accept blocking the first charge by the merchant; determining whether the merchant on the block-charge list will initiate a second authorization request based on the record of the merchant; responsive to determining, based on the record of the merchant, that the merchant on the block-charge list will initiate the second authorization request, providing a second set of instructions for the user to accept or decline blocking subsequent charges by the merchant; receiving, …, a second user input to accept blocking the subsequent charges by the merchant; responsive to receiving the second authorization request, comparing a first merchant identification code associated with the second authorization request with a plurality of merchant identification codes within the block- charge list; and responsive to determining that the first merchant identification code matches a second merchant identification code within the block-charge list declining the second authorization request associated with the payment account.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities or business relations), namely blocking subsequent merchant charges to a payment account of a user. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 21 further to the abstract idea includes additional elements of “one or more memory devices”, “one or more processors”, and “a user device”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving a first authorization request … receiving a first user input … receiving a second user input….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 31:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: For independent claim 31, the specific limitations that recite an abstract idea are “receiving, …, a dispute request of a first charge by the merchant to the payment account; identifying the merchant associated with the dispute request; in response to the dispute request, determining whether to block the first charge applied by the merchant to the payment account; providing instructions … for the user to accept or decline blocking the first charge and subsequent charges by the merchant; receiving,  …, a user input to accept blocking the first charge and the subsequent charges by the merchant; responsive to receiving of the user input to block the first charge and the subsequent charges, adding the merchant to a block-charge list associated with the payment account; receiving an authorization request to charge the payment account; comparing a first merchant identification code associated with the authorization request with a plurality of merchant identification codes within the block-charge list; determining, based on the first merchant identification code matching a second merchant identification code within the block-charge list, that the merchant on the block-charge list initiated the authorization request; and responsive to a determination that the merchant on the block-charge list initiated the authorization request, declining the authorization request.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities or business relations), namely blocking subsequent merchant charges to a payment account of a user. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 31 further to the abstract idea includes additional elements of “a user device”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving a dispute request … receiving a user input … receiving an authorization request….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claim 22: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the determining whether to decline the first authorization request by the merchant to the payment account recited in independent claim 21 by further specifying the record of the merchant. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 23: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the record recited in independent claim 21 by further specifying a dispute request received against the merchant; and the operations comprise determining to block a charge applied by the merchant to the payment account when a number of dispute requests received against the merchant exceeds a threshold. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 24: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the record and the operations recited in independent claim 21 by further specifying a repeated charge applied by the merchant to the payment account; and the operations comprise determining to block a charge applied by the merchant to the payment account when a number of repeated charges exceeds a threshold. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 25: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the adding the merchant to the block- charge list recited in independent claim 21 by further specifying determining a merchant identifier for the merchant; and adding the merchant identifier to the block-charge list. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 26: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the operations recited in independent claim 21 by further specifying determining a merchant identification code based on the first authorization request; determining whether the merchant identification code matches the merchant identifier in the block-charge list; and responsive to a determination that the merchant identification code matches the merchant identifier in the block-charge list, determining that the merchant on the block-charge list initiated the first authorization request. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 27: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the operations recited in independent claim 21 by further specifying determining a reputation score for the merchant based on a charging activity of the merchant; and adding the merchant to the block-charge list when the reputation score is below a threshold.. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 28: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the reputation score recited in dependent claim 27 by further specifying based on at least one of: a dispute request received against the merchant; or a repeated charge applied by the merchant to the payment account. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 29: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the operations recited in dependent claim 27 by further specifying at least one of: updating the reputation score of the merchant based on the second authorization request; or removing the merchant from the block-charge list after a period of time. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 30: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the operations recited in independent claim 21 by further specifying communicating with a financial service provider system to access a database storing at least one of: user identification information; instructions for the user device; a charging activity of the merchant; the record of the merchant; or a merchant identification code. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 32: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the determining whether to block the first charge applied by the merchant to the payment account recited in independent claim 31 by further specifying a charging activity of the merchant. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 33: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the charging activity recited in dependent claim 32 by further specifying a different dispute request received against the merchant; and the computer-implemented method comprises determining to block the first charge applied by the merchant to the payment account when a number of dispute requests received against the merchant exceeds a threshold. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 34: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the charging activity recited in dependent claim 32 by further specifying different dispute request received against the merchant; and the computer-implemented method comprises determining to block the first charge and the subsequent charges applied by the merchant to the payment account when a number of dispute requests against the merchant exceeds a threshold. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 35: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the charging activity recited in dependent claim 32 by further specifying a repeated charge applied by the merchant to the payment account; and the computer-implemented method comprises determining to block the first charge and the subsequent charges applied by the merchant to the payment account when a number of repeated charges exceeds a threshold. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 36: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 31 by further specifying determining that the merchant will subsequently charge the user; and alerting the user via the user device that the merchant will subsequently charge the user. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 37: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 36 by further specifying determining a merchant identification code based on the authorization request; determining whether the merchant identification code matches a merchant identifier in the block-charge list; and responsive to determining that the merchant identification code matches the merchant identifier in the block-charge list, determining that the merchant on the block-charge list initiated the authorization request.. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 38: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 32 by further specifying determining a reputation score for the merchant based on the charging activity of the merchant; and adding the merchant to the block-charge list when the reputation score is below a threshold. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 39: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the reputation score recited in dependent claim 38 by further specifying at least one of: a different dispute request received against the merchant; and a repeated charge applied by the merchant to the payment account. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 40: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 39 by further specifying updating the reputation score of the merchant based on the dispute request. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Response to Applicant’s Arguments
7.	Double Patenting: Examiner acknowledges that Applicant has filed a Terminal Disclaimer on 06/14/2022 to obviate a rejection based on non-statutory double patenting. Examiner hereby withdraws the Double Patenting Rejections of claims 21-40.
8.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 21-40 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits the claims are eligible under 35 U.S.C. 101 at least because amended independent claims 21 and 31 integrate any abstract idea into a practical application. The claims recite a use of a merchant identification codes to process an authorization request. Accordingly, the system uses merchant identification codes within the context of charge- block lists to decline unwanted transactions. Thus, the claims integrate any abstract idea into a practical application (See Applicant Arguments/Remarks Pages 8- 9).
In response to Applicant’s arguments, Examiner respectfully submits that even though the claims recite a use of a merchant identification codes to process an authorization request and the system uses merchant identification codes within the context of charge- block lists to decline unwanted transactions, amended independent claims 21 and 31 do not integrate an abstract idea into a practical application because independent claims 21 and 31 further to the abstract idea includes additional elements of “one or more memory devices”, “one or more processors”, and “a user device”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). See details of Claim Rejections - 35 USC § 101 of claims 21-40 in the section above. 

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Pagliari (U.S. Pub. No. 2003/0144866) teach method and apparatus for processing electronic dispute data.
	Zanzot (U.S. Pub. No. 2012/0116957) teach system and method for populating a list of transaction participants.
	Sheehan (U.S. Pub. No. 2007/0011099) teach secure electronic transactions between a mobile device and other mobile, fixed, or virtual devices.
10.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696